Action by infants to recover damages for personal injuries sustained by the falling of the roof of a structure adjoining an excavation made by defendant Marcus Contracting Company in *794subway construction. Action also by the father of the infant plaintiffs to recover for medical expenses and loss of services. Judgment for said defendant'. Judgment reversed on the facts and a new trial granted, costs to appellants to abide the event, on the ground that the determination of the jury is against the weight of the evidence. The evidence discloses that the “ needle ” placed under the corner of the rear building for its support was backed into and moved by a truck of defendant contracting company just before the accident; that due to said defendant’s excavation, part of the foundation of the rear building had slipped; that new cracks in the floor of the building the roof of which fell pointed towards the excavation. The construction of the center building is shown to have been of so unsubstantial a nature that slight settlement of its roof supports was liable to cause a collapse. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.